           Case 1:20-cv-04864-LGS Document 8 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
JONATHAN CORBETT,                                         :
                                                          :
                                               Plaintiff, :       20-CV-04864 (LGS)(KNF)
                                                          :
                       - against -                        :       NOTICE OF APPEARANCE
                                                          :
ANDREW M. CUOMO, in his official capacity as :
Governor of the State of New York,                        :
                                                          :
                                             Defendant. :
                                                          :
                                                          :
--------------------------------------------------------- X
        PLEASE TAKE NOTICE that Letitia James, Attorney General of the State of New York,

by Matthew J. Lawson, Assistant Attorney General, shall appear as counsel of record for

Defendant Andrew M. Cuomo in this action. Please serve all papers and direct all further

correspondence and/or electronic notices to the undersigned. This appearance is without

prejudice to Defendant’s rights to assert any and all applicable defenses in this action.

Dated: New York, New York
       June 26, 2020
                                                              LETITIA JAMES
                                                              Attorney General of the State of New York
                                                              Attorney for Defendant Andrew M. Cuomo
                                                              By:
                                                                        /s/
                                                              Matthew J. Lawson
                                                              Assistant Attorney General
                                                              28 Liberty Street
                                                              New York, New York 10005
                                                              Tel.: (212) 416-8733
                                                              matthew.lawson@ag.ny.gov
